Norval, J.
Tbis was an action to foreclose a tax deed, and from a decree in favor of tbe plaintiff tbe defendants bave prosecuted an appeal.
It is insisted that tbe defendants bad paid tbe taxes •to .the county treasurer, for wbicb tbe real estate was sold, prior to tbe date of such sale. A careful perusal and consideration of- tbe evidence adduced on tbe trial convinces us that tbe defendants paid no portion of tbe taxes included in tbe decree.
It is finally argued that tbe taxes are invalid because the assessor failed to attach bis oath to tbe assessment roll for the year 1890. At tbe time of tbe trial in tbe court below it does appear that no oath of tbe assessor *153was attached to the assessment book, nor was such oath to be found in the office of the county clerk of Douglas county. It is not alleged in the answer, nor was it proven upon the trial, that the assessor did not make oath to his return at the time he deposited the same with the county clerk. The mere failure to attach the assessor’s oath to the assessment roll did not invalidate the tax based upon such, assessment. The omission was an irregularity merely. (Wood v. Helmer, 10 Neb. 65; South Platte Land Co. v. City of Crete, 11 Neb. 344; Hallo v. Helmer, 12 Neb. 87; McClure v. Warner, 16 Neb; 447; Merriam v. Dovey, 25 Neb. 618; Roads v. Estabrook, 35 Neb. 297; Johnson v. Finley, 54 Neb. 733.) These cases are-decisive of the question. The decree is right, and is
AFFIRMED.